545 So. 2d 929 (1989)
STATE of Florida, Petitioner,
v.
Gino J. GEMIGNANI, Respondent.
No. 88-03256.
District Court of Appeal of Florida, Second District.
May 12, 1989.
*930 Robert A. Butterworth, Atty. Gen., Tallahassee, and Stephen A. Baker, Asst. Atty. Gen., Tampa, for petitioner.
Victor J. Pellegrino, of Yado, Keel, Nelson & Bergmann, P.A., Tampa, for respondent.

ORDER
PER CURIAM.
The state initially filed an appeal pursuant to Florida Rule of Appellate Procedure 9.160(a) from an order suppressing respondent's refusal to submit to a field sobriety test and a video tape of his conduct and demeanor following his arrest. In its order the county court certified a question of great public importance. On December 21, 1988, this court issued an order accepting jurisdiction, but because the order on appeal is nonfinal, we treated the notice of appeal as a petition for writ of certiorari. Upon further consideration, however, we can discern no meaningful distinction between this case and State v. Townsend, 479 So. 2d 306 (Fla. 2d DCA 1985), in which we held that we lacked jurisdiction to entertain an appeal from a nonfinal order of a county court suppressing the results of a blood alcohol test. Accordingly, we rescind our prior order and, consistent with Townsend, transfer this matter to the Circuit Court of Pinellas County for disposition within its certiorari jurisdiction in accordance with Florida Rules of Appellate Procedure 9.030(c)(2) and (3).
DANAHY, A.C.J., and FRANK and PARKER, JJ., concur.